Citation Nr: 1600523	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  13-12 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of exposure to toxic chemicals, including renal failure, liver dysfunction, pulmonary problems, and cancer.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1952 to March 1957.  The Veteran also had multiple, subsequent periods of ACDUTRA and INACDUTRA during his Naval Reserve service between 1957 and 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Seattle, Washington currently has jurisdiction of this matter.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in September 2015.  A transcript of that hearing is of record.

The issues on appeal have been restated.  Although the Veteran claimed entitlement to service connection for "infectious hepatitis", a liberal reading of his filings clarifies that, in fact, he seeks entitlement to service connection for residuals of exposure to toxic chemicals (including carbon tetrachloride and lead paint) which residuals, he alleges, include chronic renal failure, liver dysfunction, a pulmonary disorder, and cancer.  See 38 C.F.R. § 20.202; Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004) (emphasizing that pro se filings must be read liberally); see also Robinson v. Shinseki, 557 F.3d 1355, 1362 (Fed. Cir. 2009) (holding that "the veteran's efforts to raise issues on direct appeal should be liberally construed"); Percy v. Shinseki, 23 Vet. App. 37, 47 (2009) ("the Board is required to address all claims reasonably raised in the Appellant's Substantive Appeal and in all of his documents and oral testimony submitted prior to the Board's decision").

Additionally, although the appeal originally included claims with respect to the Veteran's left hand, wrist, and elbow, those claims were granted by the RO in an April 2015 rating decision.  There is no longer any pending adverse determination for the Board to adjudicate with respect to those claims.   See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Consequently, those issues are no longer on appeal and have not been listed above.

The Veteran filed an October 2015 Notice of Disagreement with respect to the April 2015 denial of a rating in excess of 10 percent disabling for service-connected right-sided myelopathy.  Given the relatively brief passage of time since the filing of the Notice of Disagreement and the Veteran's submission of additional evidence on that issue, the Board will not, at this time, remand that matter for the issuance of a Statement of the Case.  See 38 C.F.R. § 19.26 (providing that, subsequent to a NOD, the RO must reexamine the claim and determine whether additional review or development is warranted and, only after any such review and development, prepare a Statement of the Case).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of exposure to toxic chemicals is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has hypertension which, at least as likely as not, is etiologically related to his active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  Id.

The Veteran claims that he currently has hypertension which is etiologically related to his active service and, therefore, that he is entitled to service connection for that condition.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Active military, naval, or air service includes active duty as well as any period of active duty training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty.  See 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury (but not disease) incurred or aggravated while performing INACDUTRA.  The claimant bears the burden of establishing Veteran status during periods of ACDUTRA or INACDUTRA.  See, e.g., Donnellan v. Shinseki, 24 Vet. App. 167, 174-75 (2010).

The medical evidence of record establishes that the Veteran currently has hypertension that is controlled with medication.  See, e.g., May 2014 Private Physician's Letter; January 2009 Private Hospital Note (discharge diagnosis of "Hypertension, stable").  Therefore, a current disability is established.

With respect to an in-service event or injury, the Board finds the Veteran's September 2015 Board hearing testimony regarding hazing during periods of ACDUTRA in the late 1980s and early 1990s to be credible and convincing, particularly in the context of the other evidence of record including photographs and documentary evidence submitted to corroborate key points of his testimony.  See September 2015 Board Hearing Transcript (including submissions into the record at that time).  Importantly, the record also contains the Veteran's military personnel records which document his periods of ACDUTRA from 1987 through 1994 as accurately recited at page 10 in the Veteran's August 2015 submission.  Medical evidence establishes that the Veteran was diagnosed with hypertension in the late 1980s, i.e. he had hypertension during the pertinent periods of ACDUTRA.  See, e.g., January 1995.  The remaining element to establish service connection is a nexus between the in-service injury and the current disability.

VA has not provided the Veteran with an examination with respect to his hypertension claim; however, the record includes the positive nexus opinion of his private treating physician.  Specifically, in a May 2014 letter, the Veteran's physician stated that "[h]is hypertension is at least as likely as not related to his military service when he was undergoing hazing from his superiors for years starting from September 1987."  While the letter does not provide a detailed rationale, it must be viewed in context of the entire record including treatment notes indicating that hypertension was caused or aggravated by anxiety related to stressors during the period that the Veteran was being subjected to hazing.  See, e.g., December 1992 Private Physician Letter (indicating relationship between hypertension and "anxiety"); June 1991 Private Treatment Record ("I feel that this patient with his current stressors, and life situation and current BP readings, needs antihypertensive agents..."); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  The May 2014 private opinion letter has probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

There is no contrary medical evidence regarding the etiological link between the events that occurred during the Veteran's periods of ACDUTRA and his hypertension.  Therefore, the evidence is at least in relative equipoise regarding whether the Veteran's current hypertension is related to an in-service disease or injury.  In such circumstances, the claim must be granted.  Gilbert, 1 Vet.App. at 53-56.

Accordingly, the Board will grant the Veteran's claim of entitlement to service connection for hypertension.

Because the Veteran's claim has been granted and the Veteran could suffer no prejudice, the Board need not discuss the VA's fulfillment of its duties to notify and assist with respect to this issue.


ORDER

Entitlement to service connection for hypertension is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran has not been afforded examinations and opinions regarding the residuals of exposure to toxic chemicals, including renal failure, liver dysfunction, pulmonary problems, and cancer.  

VA must provide a medical examination when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet.App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The evidence indicates, at least, a possible association between one or more of the Veteran's current disabilities and his active service.  In particular, the evidence establishes exposure to carbon tetrachloride, a 1957 hospitalization for acute hepatitis and liver failure related to that exposure, post-service renal failure, liver dysfunction, skin cancer, and pulmonary disorders, and contains medical literature indicating that carbon tetrachloride may be a carcinogen and may damage the liver, kidneys, and nervous system.  See, generally, August 2015 Submission by Veteran (discussing relevant evidence); see also May 2014 Private Physician's Letter (opining that "liver failure and acute hepatitis is at least as likely as not related to his military service when he was exposed to carbon tetrachloride...in 1957", but also noting that the "liver problem has fully resolved and does not have any permanent or chronic sequelae"); September 2015 Board Hearing Transcript at p. 6 (discussing pulmonary problems and possible link to chemical exposure); March 2015 Private Hospital Admission Record (documenting pulmonary problems); January 2009 Private Treatment Records (diagnosing renal failure and basal cell carcinoma).  The evidence of record warrants a remand for an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he identify any and all medical providers who have treated him for his claimed residuals of exposure to toxic chemicals and that he provide authorization for VA to obtain his complete medical records from those providers identified.  If the identified records are not obtained, advise the Veteran of that fact and provide him an opportunity to obtain the records.

2.  After completing the above, schedule an examination with respect to the Veteran's claimed residuals of exposure to toxic chemicals, including renal failure, liver dysfunction, pulmonary problems, and cancer to determine the nature and etiology of any such disabilities.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by an examiner.  

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner(s) should address the following:

a.  Identify the appropriate diagnosis/es for each of the Veteran's medical conditions for which there is any indication that the condition may be associated with the Veteran's exposure to toxic chemicals during his active service.  

In responding to this question, the examiner should address, at least, the Veteran's history of renal failure, liver dysfunction, pulmonary disorders, and skin cancer during the period on appeal (2009 through the present).

b.  For each medical condition identified in response to (a), is it at least as likely as not (50 percent probability or greater) that the medical condition was incurred in or otherwise related to the Veteran's military service.  

It would be helpful if the examiner specifically commented on the medical significance (with respect to his current medical conditions) of the Veteran's exposure to carbon tetrachloride and lead paint during his period of active service and his acute hepatitis and liver failure in 1957.  It would also be helpful if the examiner discussed relevant medical literature, including the medical information submitted by the Veteran indicating that carbon tetrachloride may be a carcinogen and may cause damage the liver, kidney, and/or nervous system.

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Thereafter, readjudicate, based on the entirety of the evidence, the claim of entitlement to service connection for residuals of exposure to toxic chemicals.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


